DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020 was filed after the mailing date of 6/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1-13, 19 and 20 are objected to because of the following informalities:
In claims 1 and 19, the acronym “EMR” should be spelled out upon first recitation.
Claims 2-13 are objected to for being dependent on objected claim 1.
Claim 20 is objected to for being dependent on objected claim 19.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bian et al (US20200175669).
Regarding claim 1, Bian discloses a computer-implemented method for detecting surface anomalies on an object, the method comprising: 
receiving two or more measured electromagnetic radiation profiles for the object (302A-302F in fig. 3, para. [0028], [0044],  The one or more imaging devices 108 may be or include at least one camera, sensor, scanner, or the like. The one or more imaging devices 108 are configured to generate images in different light settings, such as in an ultraviolet (UV) light setting, an infrared (IR) light settings, and/or a visible light setting), wherein at least one EMR profile of the two or more measured EMR profiles (302A-302C in fig. 3) is captured by one or more EMR receivers (108 in fig. 1) at a first set of ambient conditions (para. [0044], the image data in each of six images 302A-302F shown in FIG. 3 may be at least slight partially different from the other images 302A-302F because each of the images 302A-302F is generated at a different camera perspective and/or a different lighting environment than the other images 302A, 302F),  and wherein at least one other EMR profile of the two or more measured EMR profiles (302D-302F in fig. 3) is captured by at least one of the one or more EMR receivers (108 in fig. 1) at a second set of ambient conditions (para. [0044], the image data in each of six images 302A-302F shown in FIG. 3 may be at least slight partially different from the other images 302A-302F because each of the images 302A-302F is generated at a different camera perspective and/or a different lighting environment than the other images 302A, 302F), wherein the second set of ambient conditions is different than the first set of ambient conditions (para. [0044], a different lighting environment); 
generating two or more synthetic EMR profiles for the object based on the two or more measured EMR profiles (para. [0050], [0058], For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image); 
determining whether the object contains a surface anomaly based on the two or more measured EMR profiles and the two or more synthetic EMR profiles (412 in fig. 4, para. [0053], [0063], For detecting defects in the work piece 120, the artificial neurons in the various layers 404 individually examine the images 302 to recognize defects in the surface 134 as the objects of interest, such as cracks, spalling, chips, nicks, abrasions, and the like; The output images 406 generated by the neural network 402 may have candidate regions 412 that contain pixels that are recognized as potential defects. The candidate regions 412 are identified for further examination to confirm whether the potential defects are actually defects or merely false positives); and 
responsive to the determining that the object contains a surface anomaly, indicating the surface anomaly to a user via a display unit (para. [0058], The output image 406 is generated such that each pixel having the one-hot vector associated with the crack object class is displayed in the output image 406 as having the properties or characteristics of a crack (e.g., wavelength, intensity, etc.)).


Regarding claim 2, Bian discloses a method wherein the determining whether the object contains a surface anomaly (para. [0053], For detecting defects in the work piece 120, the artificial neurons in the various layers 404 individually examine the images 302 to recognize defects in the surface 134 as the objects of interest, such as cracks, spalling, chips, nicks, abrasions, and the like)) is based on the first set of ambient conditions and the second set of ambient conditions (para. [0044], a different lighting environment), and wherein the first set of ambient conditions and the second set of ambient conditions are different in that they comprise one or more of: different ambient temperatures, different ambient humidities, different ambient pressures, different ambient precipitation conditions, and different ambient lighting conditions (para. [0044], a different lighting environment).

Regarding claim 3, Bian discloses a method wherein the different ambient lighting conditions comprise one or more of different light intensities (para. [0038], [0091], the intensity of the illumination light), different light orientations (para. [0031], [0091], The two light sources 110A, 110B may be spaced apart from each other and have different positions relative to the work piece 120, such that each provides illumination light with a different incident angle relative to the surface 134 of the work piece 120), different light variations, different light patterns, and different light sequences. 


Regarding claim 4, Bian discloses a method wherein the determining whether the object contains a surface anomaly is based on one or more physical characteristics of the object, wherein the one or more physical characteristics of the object comprise one or more of a shape, a color (para. [0056], The neurons in the layers 404 of the neural network 402 determine the classification vectors for the various pixels in the images 302 examining characteristics of the pixels, such as the intensities, colors (e.g., wavelengths), and/or the like), a material composition, a surface coating, and one or more reflective properties of the object.


Regarding claim 5, Bian discloses a method wherein the determining whether the object contains a surface anomaly is based on a location of a region of interest of the object (412 in fig. 4, para. [0005], The first and second prediction images include respective candidate regions that depict a potential defect in a surface of the work piece).


Regarding claim 6, Bian discloses a method wherein the object is an aircraft (para. [0018], For example, the machine assembly may be an aircraft engine), and wherein the region of interest is a portion of the aircraft (para. [0018], [0026], For example, the machine assembly may be an aircraft engine), and wherein the determining whether the object contains a surface anomaly based on the location of the region of interest is based on one or more of one or more parts included in the region of interest (para. [0005], The first and second prediction images include respective candidate regions that depict a potential defect in a surface of the work piece), a composition of the one or more parts, and a surface coating of the one or more parts.


Regarding claim 7, Bian discloses a method wherein, together or separately, the two or more measured EMR profiles and the two or more synthetic EMR profiles comprise different types of EMR profiles that represent different ranges of wavelengths (302A-302F in fig. 3, para. [0028], [0044],  The one or more imaging devices 108 may be or include at least one camera, sensor, scanner, or the like. The one or more imaging devices 108 are configured to generate images in different light settings, such as in an ultraviolet (UV) light setting, an infrared (IR) light settings, and/or a visible light setting).


Regarding claim 8, Bian discloses a method wherein the different types of EMR profiles comprise a first type of EMR profile that represents a first range of wavelengths and a second type of EMR profile that represents a second range of wavelengths, wherein the first range of wavelengths is different than the second range of wavelengths (302A-302F in fig. 3, para. [0028], [0044], The one or more imaging devices 108 are configured to generate images in different light settings, such as in an ultraviolet (UV) light setting, an infrared (IR) light settings, and/or a visible light setting).


Regarding claim 10, Bian discloses a method wherein the two or more synthetic EMR profiles are generated by an image translation model (para. [0050], For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image). The fusing of the images is interpreted to be image translation following a model of grouping images generated in a same position.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al (US20200175669) in view of Laffont et al (US20210034961).
Regarding claim 9, Bian fails to teach a method wherein the generating the two or more synthetic EMR profiles for the object based on the two or more measured EMR profiles comprises one or more of converting the first type of EMR profile to the second type of EMR profile and converting the second type of EMR profile to the first type of EMR profile.
However Laffont teaches a method of detecting surface anomalies (para. [0003], All these data are useful for detecting, locating, and characterizing defects of the instrumented structures) comprising converting the first type of an EMR profile to a second type of EMR profile (para. [0041],  In a step 43, the infrared image is converted into the visible spectrum to enable an operator to locate the hot spots on the image indicating the presence of a scattering structure and therefore of a Bragg grating).
Therefore taking the combined teachings of Bian and Laffont as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Laffont into the method of Bian. The motivation to combine Laffont and Bian would be to enable an operator to locate the hot spots on the image indicating the presence of a scattering structure (para. [0041] of Laffont).


Regarding claim 14, Bian teaches a method for detecting surface anomalies on an object, the method comprising: 
receiving two or more images of the object (302A-302F in fig. 3) taken at different ambient conditions (para. [0044], a different lighting environment) by one or more cameras (108 in fig. 1), the two or more images comprising one or more of two different image types (para. [0028], [0044],  The one or more imaging devices 108 may be or include at least one camera, sensor, scanner, or the like. The one or more imaging devices 108 are configured to generate images in different light settings, such as in an ultraviolet (UV) light setting, an infrared (IR) light settings, and/or a visible light setting); and
determining whether the object contains a surface anomaly based on the received two or more images and two or more paired images (412 in fig. 4, para. [0050], [0053], [0063], For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image; For detecting defects in the work piece 120, the artificial neurons in the various layers 404 individually examine the images 302 to recognize defects in the surface 134 as the objects of interest, such as cracks, spalling, chips, nicks, abrasions, and the like; The output images 406 generated by the neural network 402 may have candidate regions 412 that contain pixels that are recognized as potential defects. The candidate regions 412 are identified for further examination to confirm whether the potential defects are actually defects or merely false positives).

Bian fails to teach calculating, for each of the two or more images, a paired image, wherein the paired image comprises the other of the two different image types; and determining whether the object contains a surface anomaly based on the calculated paired images.
However Laffont teaches calculating a paired image, wherein the paired image comprises a different image type (para. [0041],  In a step 43, the infrared image is converted into the visible spectrum to enable an operator to locate the hot spots on the image) and determining whether the object contains a surface anomaly based on the calculated paired image (para. [0003], All these data are useful for detecting, locating, and characterizing defects of the instrumented structures).
Therefore taking the combined teachings of Bian and Laffont as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Laffont into the method of Bian. The motivation to combine Laffont and Bian would be to enable an operator to locate the hot spots on the image indicating the presence of a scattering structure (para. [0041] of Laffont).


Regarding claim 15, the modified invention of Bian teaches a method wherein the determining whether the object contains a surface anomaly is based on the different ambient conditions (para. [0044] of Bian, a different lighting environment), wherein the different ambient conditions comprise one or more of different ambient temperatures, different ambient humidities, and different ambient lighting conditions (para. [0044] of Bian, a different lighting environment).


Regarding claim 16, the modified invention of Bian teaches a method wherein the determining whether the object contains a surface anomaly is based on a location of a region of interest (412 in fig. 4, para. [0005] of Bian, The first and second prediction images include respective candidate regions that depict a potential defect in a surface of the work piece) and one or more physical characteristics of the object at the region of interest (para. [0057] of Bian, a defect in the form of a crack, a defect in the form of spalling or flaking of a coating on the work piece).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al (US20200175669) in view of Lovell et al (US20210034961).
Regarding claim 11, Bian fails to teach a method further comprising training the image translation model.
However Lovell teaches a method for detecting surface anomalies (para. [0013],  Defects on the surfaces of manufactured objects can be detected by machine learning algorithm(s) that operate in a two-dimensional (2D) space) comprising training an image translation model (para. [0008], Training the image-to-image translation based machine learning algorithm).
Therefore taking the combined teachings of Bian and Lovell as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Lovell into the method of Bian. The motivation to combine Lovell and Bian would be to reduce costs associated with defect removal (para. [0013] of Lovell).


Regarding claim 12, the modified invention of Bian teaches a method wherein the training the image translation model comprises binning two or more training EMR profiles based on one or more of one or more ambient conditions, a location of a region of interest of the object, and one or more physical characteristics of the object (para. [0050] of Bian, For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image. The first prediction image is associated with the first position of the imaging device 108 because the images 302 in the first set 304 are generated with the imaging device 108 in the first position relative to the work piece 120. Similarly, the second prediction image is associated with the second position of the imaging device 108 because the images 302 in the second set 306 are generated with the imaging device 108 in the second position relative to the work piece 120).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al (US20200175669) in view of Kierbel et al (US20190118497).
Regarding claim 13, Bian fails to teach a method wherein the determining whether the object contains a surface anomaly based on the two or more measured EMR profiles and the two or more synthetic EMR profiles comprises comparing the two or more measured EMR profiles and the two or more synthetic EMR profiles to two or more control EMR profiles of an anomaly-free object.
However Kierbel teaches comparing EMR profiles to control EMR profiles of an anomaly-free object (para. [0038], receive data from the scanner 208, to generate a digitized surface from these data, to retrieve a reference surface corresponding to the wing without surface imperfections, to compare the digitized surface and the reference surface, to deduce the surface imperfections 206 from this).
Therefore taking the combined teachings of Bian and Kierbel as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Kierbel into the method of Bian. The motivation to combine Kierbel and Bian would be to simply and quickly to fill the surface imperfections in a wing of an aircraft (para. [0013] of Kierbel).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al (US20200175669) and Laffont et al (US20210034961) in view of Lovell et al (US20210034961).
Regarding claim 17, the modified invention of Bian teaches a method wherein the calculating the paired image is performed by an image translation model (para. [0050] of Bian, For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image. The fusing of the images is interpreted to be image translation following a model of grouping images generated in a same position); and
binning image data based on one or more ambient conditions (para. [0050] of Bian, For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image. The first prediction image is associated with the first position of the imaging device 108 because the images 302 in the first set 304 are generated with the imaging device 108 in the first position relative to the work piece 120. Similarly, the second prediction image is associated with the second position of the imaging device 108 because the images 302 in the second set 306 are generated with the imaging device 108 in the second position relative to the work piece 120).

Bian fails to teach wherein the method further comprises training the image translation model.
However Lovell teaches a method for detecting surface anomalies (para. [0013],  Defects on the surfaces of manufactured objects can be detected by machine learning algorithm(s) that operate in a two-dimensional (2D) space) comprising training an image translation model (para. [0008], Training the image-to-image translation based machine learning algorithm).
Therefore taking the combined teachings of Bian and Laffont with Lovell as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Lovell into the method of Bian and Laffont. The motivation to combine Lovell, Laffont and Bian would be to reduce costs associated with defect removal (para. [0013] of Lovell).

 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al (US20200175669) in view of Panetta et al (US20090274386).
Regarding claim 19, Bian teaches a system comprising: 
a computing device (para. [0021]) comprising: 
non-transitory memory comprising computer-readable instructions (106 in fig. 1, para. [0025]) for: 
receiving unpaired image data of an object, the unpaired image data comprising two different image types representing two different wavelength ranges of EMR (302A-302F in fig. 3, para. [0028], [0044],  The one or more imaging devices 108 may be or include at least one camera, sensor, scanner, or the like. The one or more imaging devices 108 are configured to generate images in different light settings, such as in an ultraviolet (UV) light setting, an infrared (IR) light settings, and/or a visible light setting); 
determining whether the object contains a surface anomaly based on paired image data (412 in fig. 4, para. [0050], [0053], [0063], For example, the images 302A, 302B, 302C of the first set 304 may be fused together and analyzed to generate a first prediction image, and the images 302D, 302E, 302F of the second set 306 may be fused together and analyzed to generate a second prediction image; For detecting defects in the work piece 120, the artificial neurons in the various layers 404 individually examine the images 302 to recognize defects in the surface 134 as the objects of interest, such as cracks, spalling, chips, nicks, abrasions, and the like; The output images 406 generated by the neural network 402 may have candidate regions 412 that contain pixels that are recognized as potential defects. The candidate regions 412 are identified for further examination to confirm whether the potential defects are actually defects or merely false positives); and 
a processing unit configured to execute the computer-readable instructions (104 in fig. 1).

Bian fails to teach predicting missing image data to generate paired image data of the two different image types.
However Panetta teaches a method of determining defects in an image (para. [0027] comprising predicting missing image data to generate paired image data (para. [0014], An example of a replacement approach includes using texture synthesis methods to generate new patterns to replace missing sections of data in an image).
Therefore taking the combined teachings of Bian and Panetta as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Panetta into the method of Bian. The motivation to combine Panetta and Bian would be to replace damaged data (para. [0013] of Panetta).

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
Forutanpour et al (US20170301078) teaches determining cracks on an object surface (para. [0032]) using images obtained under various conditions (para. [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663